UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit



                             No. 00-30215
                           Summary Calendar



                           JIMMIE C. HUVAL,

                                                Plaintiff=Appellant,


                                VERSUS


               GULFCOAST TRANSIT CO., doing business as
                          Teco Transport Co.,

                                                 Defendant-Appellee.




             Appeal from the United States District Court
                 For the Western District of Louisiana
                             (98-CV-2409)
                             July 18, 2000
Before EMILIO M. GARZA, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

      Jimmie C. Huval ("Huval") was employed by Gulfcoast Transit

Company ("Gulfcoast") as a relief captain on vessels operated by

Gulfcoast.     On December 23, 1997, Huval was scheduled to meet the

M/V Betty Wood in order to relieve the Mate Brent Wilson.     Huval



  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
was approximately 50 minutes late for this crew change.               After

getting onboard and stowing his gear, Huval had a run-in with

Captain Thomas about his being late.       As a result of this argument,

Huval decided to go back ashore and call the port captain to

discuss the situation with the port captain.              Captain Thomas

advised Huval that if he left the vessel he would be subject to

losing his job.      Huval talked with the port captain in Tampa,

Florida, who advised him that it was more likely that he would lose

his job if he did not return to the vessel.              The port captain

scheduled a meeting with Huval for the next day, but Huval did not

attend this meeting.    On December 27, 1997, Huval’s employment was

terminated by Gulfcoast effective December 24, 1997, for job

abandonment.   Huval filed the instant action on December 23, 1998,

asserting   claims   under   the   Jones    Act,   the    Americans   with

Disabilities Act, and various state law claims.           Gulfcoast moved

for summary judgment on all of the plaintiff’s claims which was

granted by the district court. Huval timely appeals to this Court.

     We have carefully reviewed the briefs, the reply brief, the

record excerpts, and relevant portions of the record itself.           For

the reasons stated by the district judge in his memorandum ruling

filed under date of January 28, 2000, we AFFIRM the Final Judgment

entered herein on February 2, 2000.

                AFFIRMED.




                                   2